EHRLICH, Judge.
This disciplinary proceeding is before us on complaint of The Florida Bar, respondent’s tendered guilty plea, and the uncontested report of the referee. We have jurisdiction, article V, section 15, Florida Constitution.
The Bar originally filed a two-count complaint charging respondent with various violations of the Code of Professional Responsibility. Prior to a formal hearing, respondent entered a guilty plea to all charges. The referee recommended that on Count I, respondent be found guilty of violating DR 1-102(A)(3) (conduct involving fraud, dishonesty, deceit or misrepresentation); DR 6-101(A)(1) (handling a legal matter which he was incompetent to handle); DR 6-101(A)(2) (failing to adequately prepare for a case); DR 9-102(B)(3) (failing to render an appropriate accounting of funds); DR 9-102(B)(4) (failing to promptly deliver to a client all funds to which the client is entitled). On Count II, the referee recommended that respondent be found guilty of violating DR l-102(A)(5)(conduct prejudicial to the administration of justice); DR 1-102(A)(6) (conduct adversely reflecting on fitness to practice law); DR 2-110(A) (failure to seek permission of a tribunal to withdraw when permission is re*48quired prior to withdrawal); DR 6-101(A)(3) (neglecting a legal matter entrusted to him). The referee recommended that respondent be disbarred from the practice of law and ordered to pay restitution and costs.
After reviewing the record in this cause, we adopt the recommendations of the referee. Accordingly, it is the judgment of the Court that Wayne R. Johnson is hereby disbarred and his name is to be stricken from the role of attorneys licensed to practice in this state. In order to protect the interests of his clients, respondent’s disbarment will be effective thirty days from the filing of this opinion. Judgment for costs in the amount of $3,245.18 is hereby entered against Johnson, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, SHAW and BARKETT, JJ., concur.